Title: [Diary entry: 29 April 1791]
From: Washington, George
To: 

Friday 29th. We left Doctr. Flaggs about 6 oclo[ck] and arrived at Captn. Wm. Alstons’ on the Waggamaw to Breakfast. Captn. Alston is a Gentleman of large fortune and esteemed one of the neatest Rice planters in the state of So. Carolina and a proprietor of some of the most valuable grounds for the Culture of this article. His house which is large, new, and elegantly furnished stands on a sand hill, high for the Country, with his rice fields below; the contrast of which with the lands back of it, and the Sand & piney barrens through which we had passed is scarcely to be conceived. At Captn. Alstons we were met by General Moultree, Colo. Washington & Mr. Rutledge (son of the present Chief Justice of So. Carolina) who had come out that far to escort me to town. We

dined and lodged at this Gentlemens and Boats being provided we [left] the next morning.